Title: The American Commissioners to Jonathan Williams, Jr., 10 January 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Williams, Jonathan Jr.


Sir
Passy Jany. 10. 1778
We desire you would advance to Capt. Paul Jones, of the Ranger, five hundred Louidores, for which your draught upon us will be paid. We are Sir Your most Obedient Servants (Signed)
B. FranklinSilas DeaneArthur Lee
Jonathan Williams Esqr. Nantes(A True Copy taken at L’Orient in August 1780 by Tho: Hutchins)
 
Notation: From the American Commissioners Letter of Credit Passy January 10th 1778 recd. Passy January 10th. 1778
